United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 16-4110
                         ___________________________

                                 Thomas J. Ingrassia

                        lllllllllllllllllllll Plaintiff - Appellant

                                            v.

Keith Schafer; Felix Vincenz; Julie Inman; Alan Blake; Jay Englehart; Davinder Hayreh

                             lllllllllllllllllllll Defendants

    Unknown Kim, Psychiatrist/Physician, SORTS, in her individual capacity

                       lllllllllllllllllllll Defendant - Appellee

     Perry Bramhall; Keith Wilkey; Bob Wills; Gabriel Crawford; Joe Easter;
               Marybeth Rowe; Tamra Archambo; Susan Kraemer

                             lllllllllllllllllllll Defendants

         Ron Moore, RN, SORTS, in his official and individual capacity

                       lllllllllllllllllllll Defendant - Appellee

                                     Penny Portel

                             lllllllllllllllllllll Defendant

        Kaylynn Reed, RN, SORTS, in her official and individual capacity

                       lllllllllllllllllllll Defendant - Appellee
                                      Ron Scharer

                              lllllllllllllllllllll Defendant

   David L. Easter, Sr., Security Officer, SORTS, in his official and individual
capacity; Eric Miller, Security Officer, SORTS, in his official and individual capacity

                       lllllllllllllllllllll Defendants - Appellees

                                      Evan Miller

                              lllllllllllllllllllll Defendant

Kristina Bender, Unit Program Supervisor, Hoctor 3 Ward, SORTS, in her official
 and individual capacity; Mike Basler, Security Aide, SORTS, in his official and
                               individual capacity

                       lllllllllllllllllllll Defendants - Appellees

  Gary Bennett; Mark Brown; Chris Chamberlain; Andrew Cole; Wayne Cook;
                        Tony Crabtree; Robert Dolan

                             lllllllllllllllllllll Defendants

 Eric Edgar, Security Aide, SORTS, in his official and individual capacity; Brian
  Gillespie, Security Aide, SORTS, in his official and individual capacity; Jacob
        Hays, Security Aide, SORTS, in his official and individual capacity

                       lllllllllllllllllllll Defendants - Appellees

                                     John Hooker

                              lllllllllllllllllllll Defendant

    Brian Jones, Security Aide, SORTS, in his official and individual capacity

                        lllllllllllllllllllll Defendant - Appellee

                                           -2-
                           Kaleb Juliette; Linda Knox

                           lllllllllllllllllllll Defendants

   Neil Koenig, Security Aide, SORTS, in his official and individual capacity

                      lllllllllllllllllllll Defendant - Appellee

                             Larry Major; Jeff Miller

                           lllllllllllllllllllll Defendants

  Chuck Parmley, Security Aide, SORTS, in his official and individual capacity

                      lllllllllllllllllllll Defendant - Appellee

    Rodney Rangel; Chris Robert; Darrin Sheets; Bryan Smith; Connie Smith

                           lllllllllllllllllllll Defendants

Micah Stewart, Security Aide, SORTS, in his official and individual capacity; Ben
    Thurman, Security Aide, SORTS, in his official and individual capacity

                     lllllllllllllllllllll Defendants - Appellees

                                   Jason Vinson

                            lllllllllllllllllllll Defendant

   Bruce Weeks, Security Aide, SORTS, in his official and individual capacity

                      lllllllllllllllllllll Defendant - Appellee

                            Brenda Swift; John Does

                           lllllllllllllllllllll Defendants

                                         -3-
          Lora Eckhert, RN, SORTS, in his official and individual capacity

                        lllllllllllllllllllll Defendant - Appellee
                                       ____________

                     Appeal from United States District Court
                   for the Eastern District of Missouri - St. Louis
                                   ____________

                             Submitted: January 9, 2018
                               Filed: April 20, 2018
                                  [Unpublished]
                                  ____________

Before GRUENDER, MELLOY, and SHEPHERD, Circuit Judges.
                         ____________

PER CURIAM.

      Thomas Ingrassia brought suit against forty-four individuals working in various
capacities at the Missouri Department of Mental Health’s Sex Offender Rehabilitation
and Treatment Services (“SORTS”) facility. The facility houses individuals, like
Ingrassia, who have been civilly committed due to their predisposition to commit
sexually violent offenses. See generally Mo. Rev. Stat. §§ 632.480, 632.495.
Ingrassia, who has been at the facility since his release from prison in 2008, advanced
claims under 42 U.S.C. § 1983 and Missouri tort law.

      After the district court1 dismissed most of the defendants from the case,
Ingrassia tried the case against the remaining defendants before a jury. The trial
concerned four incidents of alleged excessive force, failure to intervene, and assault

      1
       The Honorable Audrey G. Fleissig, United States District Judge for the
Eastern District of Missouri.

                                           -4-
and battery while restraining Ingrassia. The jury found for the defendants on every
claim. Ingrassia now appeals, alleging five errors by the district court in conducting
the trial.

       Ingrassia first argues that the district court abused its discretion in not
conducting a separate trial for each of the four incidents. See Athey v. Farmers Ins.
Exch., 234 F.3d 357, 362 (8th Cir. 2000) (noting standard of review).2 But Ingrassia
concedes that he never asked for separate trials, and we have held in similar
circumstances that the failure to raise the issue before the district court constitutes a
waiver. See O’Dell v. Hercules, Inc., 904 F.2d 1194, 1201-02 (8th Cir. 1990) (“We
find appellants constructively waived their right to contest bifurcation by failing to
raise an objection on the record below. Therefore, we need not reach the merits.”).
Even assuming that he had preserved the claim, however, it would fail. At trial,
Ingrassia attempted to show a pattern of unlawful conduct by the defendants. Given
this theory, the district court did not abuse its discretion in conducting one trial for
all four incidents. See Athey, 234 F.3d at 362. That structure was efficient and fit
with Ingrassia’s theory of the case.

       Ingrassia next argues that the district court abused its discretion in declining
to exclude references at trial to the nature of his commitment and to his prior bad acts.
See Littleton v. McNeely, 562 F.3d 880, 888 (8th Cir. 2009) (noting standard of
review). He argues that this evidence was irrelevant and unduly prejudicial. See
United States v. Watson, 650 F.3d 1084, 1089 (8th Cir. 2011) (citing Federal Rules
of Evidence 401, 402, and 403). Yet the nature of his commitment was relevant to
the circumstances surrounding the incidents at issue, and discussion of his prior bad

      2
       Although Ingrassia does not identify the rule supporting his first claim, we
interpret his claim as being rooted in Federal Rule of Civil Procedure 42 rather than
Federal Rule of Civil Procedure 21. See Reinholdson v. Minnesota, 346 F.3d 847,
850-51 (8th Cir. 2003) (describing the difference and noting abuse-of-discretion
standard of review for Rule 21).

                                          -5-
acts was relevant to show the employees’ states of mind during those incidents. See
McCrary-El v. Shaw, 992 F.2d 809, 812 (8th Cir. 1993) (noting that prior bad acts of
plaintiff can be relevant to state of mind of defendants). Juror voir dire on the subject
of sex offenses also mitigated any unfair prejudice from the testimony. See United
States v. Poludniak, 657 F.2d 948, 957 (8th Cir. 1981). We therefore conclude that
the district court did not abuse its discretion in admitting the evidence. See
McCrary-El, 992 F.2d at 812. Moreover, even assuming the district court allowed
too much testimony on the above issues, the excess would not have had a “substantial
influence on the jury verdict.” See Harris v. Chand, 506 F.3d 1135, 1139 (8th Cir.
2007); see also Wilson v. City of Des Moines, 442 F.3d 637, 644 (8th Cir. 2006)
(“Improper admission of evidence which is cumulative of matters shown by
admissible evidence is harmless error.”).3

       For his third contention, Ingrassia argues that the district court abused its
discretion in not declaring a mistrial after a defendant testified about his occupation
as a “registered nurse with the Sexually Violent Predator’s Unit,” thus violating a
court order against using the term “sexually violent predator.” “We review the denial
of a motion for a new trial for a clear abuse of discretion, with the key question being
whether a new trial is necessary to prevent a miscarriage of justice.” Maxfield v.
Cintas Corp., No. 2, 563 F.3d 691, 694 (8th Cir. 2009) (internal quotation marks
omitted). We find no clear abuse of discretion. The jury was already aware of
Ingrassia’s sexually-violent past, and to the extent the “predator” remark caused
unfair prejudice, juror voir dire on the subject of sex offenses mitigated it. See
Poludniak, 657 F.2d at 957. This “one passing comment” was “not of such a
magnitude” to warrant a new trial, see Smiley v. Gary Crossley Ford, Inc., 859 F.3d




      3
       We decline to separately address Ingrassia’s bare references to Federal Rules
of Evidence 608 and 609. See Butler v. Crittenden Cty., Ark., 708 F.3d 1044, 1051
(8th Cir. 2013).

                                          -6-
545, 556 (8th Cir. 2017), so the district court did not abuse its discretion in declining
to order one, see Fink v. Foley-Belsaw Co., 983 F.2d 111, 114-15 (8th Cir. 1993).

       The remaining two alleged errors are also too insignificant to have prejudiced
Ingrassia. See McKnight By & Through Ludwig v. Johnson Controls, Inc., 36 F.3d
1396, 1405 (8th Cir. 1994) (noting harmless error standard). The alleged errors are
that: (1) the district court did not allow Ingrassia to elicit testimony regarding
SORTS’s failure to release any of its other residents during the times at issue in the
case; and (2) the district court did not allow Ingrassia to impeach a non-defendant
witness based on a different court’s finding, in a different case, that the witness
lacked credibility on a particular issue.

       Even assuming the district court erred on these rulings, the rulings were
peripheral to the question at trial: whether the defendants at SORTS used excessive
force or committed related torts in restraining Ingrassia. In evaluating the defendants’
actions, the jury watched videos of the incidents in question and heard evidence that
Ingrassia was one of the most dangerous and threatening residents at SORTS. See
McCrary-El, 992 F.2d at 812. Ingrassia also testified and offered his own account of
the incidents. The trial lasted several days, and Ingrassia notes that the jury took less
than an hour to find for the defendants. Nothing suggests that admitting the two facts
noted above would have changed this result. We therefore conclude that any error
for the two remaining claims was harmless. See McKnight, 36 F.3d at 1405.

      For the foregoing reasons, we affirm.
                        ______________________________




                                          -7-